        Case 2:21-cv-02224-DDC-JPO Document 16 Filed 08/11/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

FRANCIS YOMI,                                   )
                                                )
                          Plaintiff,            )
                                                )
v.                                              )        Case No. 21-2224-DDC
                                                )
XAVIER BECERRA, in his capacity as              )
Secretary of Health and Human Services, et al., )
                                                )
                          Defendants.           )

                                         ORDER

        Plaintiff, proceeding pro se, brings this employment-discrimination action against

Xavier Becerra, in his capacity as Secretary of Health and Human Services, and the United

States Food and Drug Administration.1 In an order entered May 17, 2021, the undersigned

U.S. Magistrate Judge, James P. O’Hara, denied plaintiff’s motion to proceed in forma

pauperis2 without prejudice to re-filing because plaintiff’s status could not be ascertained

from the affidavit attached to his motion (ECF No. 5). In the same order, the undersigned

denied plaintiff’s motion for appointment of counsel.3

        Plaintiff thereafter filed a motion for review of the order denying plaintiff’s two

motions (ECF No. 10). On August 6, 2021, the presiding U.S. District Judge, Daniel D.



1
    ECF No. 1.
2
    ECF No. 3.
3
    ECF No. 4.
      Case 2:21-cv-02224-DDC-JPO Document 16 Filed 08/11/21 Page 2 of 3




Crabtree, issued a memorandum and order denying plaintiff’s motion for review, but

directing the Clerk of the Court to docket certain filings in support of the motion for review

as a renewed motion for leave to proceed in forma pauperis and exhibits thereto (ECF No.

13).4 These filings have been docketed consistent with Judge Crabtree’s directive, and

thus, currently pending before the undersigned is plaintiff’s renewed motion to proceed in

forma pauperis (ECF No. 14).

       The undersigned has reviewed the renewed motion to proceed in forma pauperis

(ECF No. 14) and exhibits thereto and, based on the information contained therein,

concludes plaintiff has demonstrated a financial inability to pay the required fees.

Plaintiff’s application for leave to file and continue this action without payment of fees or

costs (ECF No. 14) is hereby granted.5 If not previously provided, plaintiff is directed to

provide the addresses of all named defendants by no later than September 3, 2021, so that

the Clerk of the Court may proceed with service of process. The Clerk shall issue summons

to the U.S. Marshal or Deputy Marshal, who are appointed pursuant to Fed. R. Civ. P.

4(c)(3).

       A copy of this order shall be mailed to plaintiff by certified and regular mail.


4
  Specifically, Judge Crabtree directed the Clerk of the Court to docket ECF No. 10-1 as a
renewed motion for leave to proceed in forma pauperis, and ECF Nos. 10-2, 10-3, and 12
as exhibits to that motion. ECF No. 13 at 4.
5
  To be clear, by this order the undersigned does not revisit plaintiff’s prior request for
appointment of counsel, which was addressed in Judge Crabtree’s August 6, 2021
memorandum and order (ECF No. 13), and is now the subject of plaintiff’s subsequently-
filed and currently-pending motion titled “Motion for Review of U.S. District Judge Daniel
D. Crabtree’s order of August 6, 2021” (ECF No. 15).

                                              2
Case 2:21-cv-02224-DDC-JPO Document 16 Filed 08/11/21 Page 3 of 3




IT IS SO ORDERED.

Dated August 11, 2021, at Kansas City, Kansas.

                                                  s/ James P. O’Hara
                                                 James P. O’Hara
                                                 U.S. Magistrate Judge




                                   3
